DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2019/233478), hereinafter “Wu”, in view of Keiji et al. (JP 2013125161), hereinafter “Keiji”.
Regarding claim 1, Wu discloses a lens unit (12C) (see Figs. 21, 23), comprising: a lens barrel (121) having a barrel wall and a snap groove (1252C) surrounded and formed by the barrel wall (see Figs. 7, 12, 16, 19, 21, 23, Pg. 17, Paragraph 5); and a first lens group (122) snap-fitted (via 1251C) and secured in the snap groove (1252C), wherein the first lens group (122) has a light-incident end on which external light incidents (see Fig. 3, Pg. 17, Paragraph 5); the light-incident end protrudes from an end surface of the barrel wall (see Figs. 3, 7, 12, 16, 19, 21, 23); and wherein: the first lens group (122) comprises a first lens, and a second lens (Pg. 9, Paragraph 6); the external light is incident from the first lens to the second lens (see Fig. 3); 
Regarding claim 2, Wu discloses further comprising a second lens group (123) comprising at least one lens (see Fig. 5), wherein: the first lens group (122) and the second lens group (123) are spaced apart (see Fig. 5); snap-fitted in corresponding snap grooves (Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method); the external light is incident from the first lens group (122) to the second lens group (123) (see Fig. 5); and at least a part of the first lens group (122) protrudes from the end surface (1212) of the lens barrel (121) (see Figs. 5, 21, 23). Wu and Keiji teach the lens unit as is set forth above for claim 1, Keiji further discloses the first lens group (1A) and the second lens group (2A) are in, corresponding grooves respectively (see Figs. 3, 10). It would have been obvious to provide the lens unit of Wu with the teachings of Keiji for at least the same reasons set forth above with respect to claim 1.
Regarding claim 3, Wu further discloses wherein: the first lens group (122) comprises a plurality of lenses (Pg. 9, Paragraph 6); and the plurality of lenses are connected sequentially along an incident direction of the external light (see Fig. 5, Pg. 9, Paragraph 6).
Regarding claim 5, Wu discloses wherein: the first lens group (122) comprises a plurality of lenses arranged sequentially (Pg. 9, Paragraph 6). Wu and Keiji teach the lens unit as is set forth above for claim 1, Keiji further discloses and adjacent lenses among the plurality of lenses 
Regarding claim 7, Wu and Keiji teach the lens unit as is set forth above for claim 1, Keiji further discloses wherein adjacent lenses in a connected state contained in the first lens group are connected by bonding (Paragraphs 49, 74). It would have been obvious to provide the lens unit of Wu with the teachings of Keiji for at least the same reasons set forth above with respect to claim 1. It is well known in the art to fix adjacent lenses to each other utilizing bonding techniques.
Regarding claim 8, Wu further discloses further comprising a light shielding layer (124) wherein the light shielding layer is attached to an edge area of at least one lens (122) contained in the first lens group to block stray light (Pg. 11, Paragraph 3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2019/233478) in view of Keiji (JP 2013125161) as applied to claim 1 above, and further in view of Lin (USP No. 8,570,672).
Regarding claim 6, Wu and Keiji disclose the claimed invention, but do not specify wherein: the first lens group comprises a recessed portion; and the recessed portion is formed by a lens contained in the first lens group being recessed along an incident direction of the light so as to position an adjacent lens. In the same field of endeavor, Lin discloses wherein: the first lens group (20) comprises a recessed portion (see FIGURE); and the recessed portion is formed by a lens (20) contained in the first lens group being recessed along an incident direction of the light so as to position an adjacent lens (40) (see FIGURE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Wu and Keiji with wherein: the first lens group comprises a recessed portion; and the recessed portion is formed by a lens contained in the first lens group being recessed along an incident direction of the light so as to position an adjacent lens of Lin for the purpose of improving assembly accuracy (Col. 2, Lines 43-44).
s 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2019/233478) in view of Keiji (JP 2013125161) and Chen (USPG Pub No. 2015/0103407).
Regarding claim 9, Wu discloses a processing method for a lens unit (12C) wherein the lens unit comprises a lens barrel (121) and a first lens group (122) comprising a first lens and a second lens (see Figs. 21, 23, Pg. 9, Paragraph 6), said processing method comprising: securing the first lens group (122) in a first snap groove (1252C) within the lens barrel (121), wherein in the first snap groove (Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method); causing one end of the first lens group (122) on which external light is incident to protrude from an end surface (1212) of the lens barrel (121) (see Fig. 3), wherein the first lens protrudes completely from the end surface of the lens barrel (see Figs. 3, 7, 12, 16, 19, 21, 23); and subjecting the first lens group (122) to obtain the lens unit (12C) (see Figs. 21, 23). Wu discloses the claimed invention except for the second lens is directly secured in the groove, a matting treatment. In the same field of endeavor, Keiji discloses the second lens (2A) is directly secured in the groove (see Figs. 3, 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing method of Wu with the second lens is directly secured in the groove of Keiji for the purpose of the lenses moving integrally and adjusting eccentricity with ease (Abstract). In addition, in the same field of endeavor, Chen discloses a matting treatment (Paragraphs 60, 61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing method of Wu with a matting treatment of Chen for the purpose of scattering light to prevent flares from being formed on the image plane (Paragraph 60).
Regarding claim 10, Wu discloses wherein the first lens group (122) comprises a plurality of lenses arranged sequentially (see Fig. 3, Pg. 9, Paragraph 6), and the step of securing the first lens group (122) in a first snap groove (1252C) within the lens barrel (121) (see Figs. 21, 23, Pg. 17, Paragraph 5) further comprises: and securing the first lens group 
Regarding claim 11, Wu discloses wherein: the lens unit (12C) further comprises a second lens group (123) comprising at least one lens (see Fig. 5); the first lens group (122) and the second lens group (123) are spaced apart (see Fig. 5); the external light is incident from the first lens group (122) to the second lens group (123) (see Fig. 3); securing the first lens group (122) in the first snap groove (1252C) within the lens barrel (121) (Pg. 17, Paragraph 5); and causing a part of the first lens group (122) to protrude from the end surface (1212) of the lens barrel (121) (see Figs. 7, 12, 16, 19, 21, 23). Wu, Keiji and Chen teach the processing method as is set forth above for claim 9, Keiji further discloses and wherein the method further comprises: securing the second lens group (3A-5A) in a second groove within the lens barrel (11A) before securing the first lens group (1A-2A) in the first groove within the lens barrel (11A) (see Figs. 3, 10, Paragraphs 63, 67, 69). It would have been obvious to provide the processing method of Wu and Chen with the teachings of Keiji for at least the same reasons set forth above with respect to claim 9. Wu, Keiji and Chen disclose the claimed invention, but do not specify a second snap groove. Page 17, Paragraph 5 of Wu teaches snap fitting as a coupling method. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing method of Wu, Keiji and Chen with a second snap groove for the purpose of fastening a lens or lens group to the lens barrel (Pg. 17, Paragraph 5 of Wu).
Regarding claim 12, Wu discloses wherein the first lens group (122) comprises a plurality of lenses (Pg. 9, Paragraph 6), and the securing the first lens group (122) in the first 
Regarding claim 13, Wu, Keiji and Chen teach the processing method as is set forth above for claim 10, Keiji further discloses wherein connecting adjacent lenses comprises bonding opposite surfaces of the adjacent lenses by glue (Paragraphs 67, 69, 84). It would have been obvious to provide the processing method of Wu and Chen with the teachings of Keiji for at least the same reasons set forth above with respect to claim 9.
Regarding claim 14, Wu, Keiji and Chen teach the processing method as is set forth above for claim 12, Keiji further discloses wherein connecting adjacent lenses comprises bonding opposite surfaces of the adjacent lenses by glue (Paragraphs 67, 69, 84). It would have been obvious to provide the processing method of Wu and Chen with the teachings of Keiji for at least the same reasons set forth above with respect to claim 9.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2019/233478) in view of Keiji (JP 2013125161) and Wang et al. (USPG Pub No. 2020/0162648), hereinafter “Wang”.
Regarding claim 15, Wu discloses an electronic device (500) (see Figs. 2A, 2B), comprising: and a lens unit (12C) comprising: a lens barrel (121) comprising a barrel wall and a snap groove (1252C) surrounded and formed by the barrel wall (see Figs. 7, 12, 16, 19, 21, 23, Pg. 17, Paragraph 5), and a first lens group (122) snap-fitted (via 1251C) and secured in the snap groove (1252C), wherein: the first lens group (122) has a light-incident end on which external light incidents (see Fig. 3, Pg. 17, Paragraph 5); the light-incident end protrudes from an end surface of the barrel wall (see Figs. 3, 7, 12, 16, 19, 21, 23); and wherein the first lens 
Regarding claim 16, Wu, Keiji and Wang teach the electronic device as is set forth above for claim 15, Wang further discloses wherein the screen assembly comprises a display panel, a corresponding display edge area of the display panel is fitted with an edge area of the electronic device, and an opening is located in the display panel (see Figs. 9A, 9B). It would have been obvious to provide the electronic device of Wu and Keiji with the teachings of Wang for at least the same reasons set forth above with respect to claim 15. 

Regarding claim 18, Wu discloses wherein when the first lens group comprises a plurality of lenses (Pg. 9, Paragraph 6). Wu, Keiji and Wang teach the electronic device as is set forth above for claim 17, Wang further discloses the plurality of lenses are connected sequentially along an incident direction of the external light (see Fig. 4A). It would have been obvious to provide the electronic device of Wu and Keiji with the teachings of Wang for at least the same reasons set forth above with respect to claim 15. 
Regarding claim 19, Wu further discloses wherein the first lens group (122) comprises a first lens protruding completely from the end surface (1212) of the barrel wall (see Figs. 21, 23), and a second lens connected with the first lens and protruding partially from the end surface of the barrel wall (Pg. 9, Paragraph 6 – the first lens group is taught to be external to the lens barrel and that the first lens group can consist of a second lens); the external light is incident from the first lens to the second lens (see Fig. 5); and the second lens is snap-fitted and secured in the snap groove (Pg. 9, Paragraph 6, Pg. 17, Paragraph 5).
Regarding claim 20, Wu discloses wherein the first lens group (122) comprises a plurality of lenses arranged sequentially (Pg. 9, Paragraph 6), the second lens group (123) .
Response to Arguments
Applicant's arguments filed 03/13/2022 have been fully considered but they are not persuasive. Applicant argued that Wu, alone or in combination with Keiji, Lin, Chen or Wang, does not read on or make obvious the claims as presented.
Figs. 18, 19, 21, 23 and Pg. 17, Paragraph 5 of Wu disclose a lens barrel (121) having snap grooves (1252C) formed by the barrel wall and a first lens group (122) snap-fitted and secured in the snap groove, wherein the first lens protrudes completely from the end surface of the barrel wall. Pg. 9, Paragraph 6 of Wu teaches that the first lens group (122) can comprise of two or more lenses and Pg. 17, Paragraph 5 teaches a snap-fit coupling method. Based on .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/25/2022